                          IN TI]E UNITED S'IATES DISl'zuCT COURI'
                          FOR THF] NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


MICHAEL DEWAYNE WtIALEY.                           )
                                                    )
                        Petitioner.                 )
                                                    )
                                                    )
                                                    )
COURT OF CRIMINAL APPEALS, et a/.,                  )
                                                    )
                        Respondent                  )   Civil Action No.   3: 1 S-CV- 144-C



                                               ORDERI

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising the Court that Petitioner's Motion to Vacate and Reverse

Sentence(s) should be construed as a successive petition and transferred to the United States

Court of Appeals for the Fifth Circuit.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, Petitioner's Motion to Vacate and Reverse Sentence(s), received October 4, 2019, is

CONSTRUED         as a successive   petition and TRANSFERRED to the United States Court           of

Appeals for the Fifth Circuit. The Clerk of Court is DIRI,CTED to:         (l)   terminate the motion in

this civil rights case; (2) open a new habeas case for administrative purposes only; (3) docket the

motion in that new case as a $ 2254 petition, filed October 4, 2019; (4) directly assign the new



        I
        The Couft need not consider oblections from Petitioner prior to the entry ofthis Order, as the
outcome remains the same, as a tnatter of law, regardless of whether objections are filed.
case to the undersigned Senior United District Judge and same Magistrate Judge as in this case;

(5) file in the new case a copy ofthese Findings, Conclusions, and Recommendation of the

United States Magistrate Judge, and the order accepting these Findings, Conclusions, and

Recommendation; and (6) without further judicial action, immediately TRANSFER the newly

opened $ 2254 action lo the United States Court ofAppeals for the Fifth Circuit under

Henderson v. Haro,282     F   .3d 862, 864 (sth Cir. 2002) and In re Epps, 127 F.3d 364, 365 (5th

Cir.   1997).2
                                     ,l
         SO ORDERED this
                                 (   da1'   of Octobcr. 201 9.




                                                                                           )
                                                                           4./1


                                                   SA                 GS
                                                   S                  STATES D           Cl'JUDGI]



                                                                               l




       r A certificate ofappealability (COA) is not required to appeal an order transferring a successive
habeas petition. See In re Garrett,633 F. App'x 260, 261 (5th Cir. 2016): United States v Fullon,780
F.3d 683 (5th Cir. 2015).

                                                        2
